Opinion by Judge GOULD; Dissent by Judge B. FLETCHER.
ORDER
The majority opinion filed June 15, 2001, is amended as follows:
1) Add the following sentence to the end of the third paragraph of section III. B. 4 (Superiority, Rule 23(b)(3)(D)):
Of course, we do not suggest that the causation difficulties necessarily render class certification impossible.
Judges O’Scannlain and Gould have voted to deny the petition for rehearing and the petition for rehearing en banc. Judge Fletcher has voted to grant the petition for rehearing and recommended granting the petition for rehearing en banc.
The full court was advised of the petition for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the active judges in favor of en banc consideration. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc are DENIED.